Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 1 of 19




                           EXHIBIT A
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 2 of 19




                                   LOWE’S COMPANIES

                                  SEVERANCE PAY PLAN

                   As Amended and Restated Effective as of January 16, 2017
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 3 of 19




                                                         TABLE OF CONTENTS

                                                                                                                                    PAGE

    Section 1. Nature of the Plan. ..................................................................................................1
    Section 2. Definitions. ..............................................................................................................1
    Section 3. Eligibility and Participation. .................................................................................4
    Section 4. Eligibility for Severance Pay. ................................................................................4
    Section 5. Calculation of Severance Pay Benefits..................................................................5
    Section 6. Transition Assistance. ............................................................................................6
    Section 7. Employee Insurance and Welfare Benefits, Pension Service..............................6
    Section 8. Other Severance Benefits. ......................................................................................6
    Section 9. Repayment of Severance Pay Upon Reemployment............................................6
    Section 10. Limitations on Severance Benefits. .....................................................................6
    Section 11. How Benefits are Paid. .........................................................................................7
    Section 12. Acts that May Cause Benefits Under the Plan to End. .....................................7
    Section 13. Plan Administration. ............................................................................................8
    Section 14. Claims Procedure. ................................................................................................8
    Section 15. General Provisions. .............................................................................................10
    Section 16. ERISA Information About the Plan. ................................................................11
    Statement of ERISA Rights...................................................................................................12

    Appendix A




                                                                            i
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 4 of 19




                                      LOWE’S COMPANIES SEVERANCE PAY PLAN

    Section 1. Nature of the Plan.

           The purpose of this Plan is to provide transitional income for eligible employees of Lowe’s
    Companies, Inc. (“Lowe’s” or the “Company”), or any participating Affiliated Company for a
    severance event described in this document. The Plan (originally adopted effective as of September
    1, 2010) is hereby amended and restated as of January 16, 2017.

            The Plan is intended to constitute an employee welfare benefit plan under the Employee
    Retirement Income Security Act of 1974 (“ERISA”), as amended, and shall be interpreted and
    administered accordingly. This document is intended to be both the plan document and summary
    plan description (“SPD”) for the Plan, and reflects the terms of the Plan in effect as of January 16,
    2017. This Plan supersedes and replaces all prior written or unwritten severance pay plans, practices,
    or programs offered or established by the Employer, including, but not limited to, the Lowe’s
    Companies Severance Pay Plan and the Lowe’s Companies Store Locations Severance Pay Plan,
    effective as of the date hereof. If the Plan is amended, copies of the amendment and an updated
    version of the SPD can be obtained from the Plan Administrator.

    Section 2. Definitions.

            In this Plan, whenever the context so indicates, the singular or plural number shall be deemed
    to include the other. Unless otherwise indicated, section references shall be to this Plan. Where the
    following terms appear hereafter in this Plan, they shall have the meanings indicated below:

     Affiliated Company .......................           Any corporation that is a member of a controlled group of
                                                          corporations (as defined in Internal Revenue Code Section
                                                          414(b)) which includes Lowe’s; any trade or business
                                                          (whether or not incorporated) which is under common control
                                                          (as defined in Internal Revenue Code Section 414(c)) with
                                                          Lowe’s; any organization (whether or not incorporated)
                                                          which is a member of an affiliated service group (as defined
                                                          in Internal Revenue Code Section 414(m)) which includes
                                                          Lowe’s; any entity required to be aggregated with Lowe’s
                                                          pursuant to Treasury regulations under Internal Revenue
                                                          Code Section 414(o); and any other or different entity
                                                          designated by the Company.

     Aviation..........................................   The Company’s aviation operations, functions, employees
                                                          and locations.

     Base Pay .........................................   The employee’s regular straight time pay for the last regularly
                                                          scheduled workweek immediately preceding the date of the
                                                          employee’s Separation from Service. Base Pay does not
                                                          include overtime pay; shift premiums; bonuses; commissions;
                                                          incentives; reimbursements or other expense allowances;
                                                          fringe benefits (cash and noncash); moving or relocation
                                                          expenses or allowances; cost-of-living adjustments or cost-of-
                                                          living allowances (COLAs); market incentives; equity, stock


                                                                   1
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 5 of 19




                                                           or restricted stock grants or options or other long-term
                                                           incentive compensation; and Company matching
                                                           contributions to the Lowe’s 401(k) Plan, Benefit Restoration
                                                           Plan, or any other tax-qualified or non-tax-qualified
                                                           retirement, savings or pension plan sponsored by Lowe’s or
                                                           welfare benefits.

     Central Production
     Office or CPO ................................        The Company’s operations, facilities, functions and
                                                           employees for the coordination of installed sales, but only to
                                                           the extent those operations, facilities, functions and
                                                           employees are outside the Company’s store locations.

     Company ........................................      Lowe’s Companies, Inc. (or its successor).

     Customer Support
     Center Business Unit
     or CSC ............................................   (i) The Company’s corporate operations, functions,
                                                           employees and locations in the United States of America, and
                                                           (ii) all corporate employees based in corporate or supply
                                                           chain locations in the United States of America but outside of
                                                           the Company’s headquarters in Mooresville and North
                                                           Wilkesboro, North Carolina (i.e., “in the field” or “field-
                                                           based”). For purposes of this Plan, the Customer Support
                                                           Center Business Unit includes Aviation, the Central
                                                           Production Office, and Information Technology. The
                                                           Customer Support Center Business Unit does not include the
                                                           Distribution Center Business Unit or any store locations and
                                                           employees.

     Disability ........................................   A medically determinable physical or mental impairment that
                                                           can be expected to result in death or can be expected to last
                                                           for a continuous period of not less than six months, where
                                                           such impairment causes the employee to be unable to perform
                                                           the duties of his or her position of employment or any
                                                           substantially similar position of employment.

     Distribution Center
     Business Unit or DC ......................            The Company’s supply chain operations, functions,
                                                           employees and locations in the United States of America,
                                                           including, but not limited to, Regional Distribution Centers,
                                                           Flatbed Distribution Centers, Millwork Distribution Centers,
                                                           and Specialty Distribution Centers. The Distribution Center
                                                           Business Unit excludes the Customer Support Center
                                                           Business Unit and all store locations and employees.

     Eligible Employee ..........................          Any employee of an Employer who has met the applicable
                                                           eligibility requirements of Section 3.



                                                                    2
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 6 of 19




     Employer ........................................       Lowe’s Companies, Inc. and any Affiliated Company that
                                                             participates in the Plan (as determined by the Company).

     Information
     Technology ....................................         The Company’s information technology, information
                                                             security, and information technology support operations,
                                                             functions, employees and locations.

     Minimum Scheduled
     Benefit ............................................    The benefit described in Section 5(b) of this Plan.

     Participant ......................................      Any Eligible Employee who experiences a qualifying
                                                             Separation from Service as described in Section 4.

     Plan ................................................   The Lowe’s Companies Severance Pay Plan, as set forth
                                                             herein, and as it may be amended from time to time.

     Plan Administrator .........................            The Company or any committee or person to whom the
                                                             Company delegates the authority to administer the Plan.

     Separation from Service .................               An employee’s termination of employment as determined by
                                                             the Employer in its sole discretion. Notwithstanding the
                                                             foregoing, for any payments to be made under this Plan to
                                                             which Section 409A of the Internal Revenue Code apply,
                                                             Separation from Service will have the same meaning as under
                                                             Treasury Regulations § 1.409A-1(h).

     Severance Pay ................................          The benefit payable to an eligible Participant under Sections
                                                             5 and/or 8 of this Plan.

     Successor Company .......................               Any business entity acquiring all or a portion of the assets of
                                                             a business operated by the Company, or any business entity
                                                             designated by the Plan Administrator as such, for the
                                                             purposes of this Plan.

     Term of Service
     Benefit ............................................    The benefit described in Section 5(a) of this Plan.

     United States of
     America ..........................................      The fifty (50) States and the District of Columbia.

     Year of Service ..............................          A period of continuous eligible active employment of twelve
                                                             (12) consecutive months. An employee’s Years of Service
                                                             will be based on the employee’s most recent period of
                                                             continuous eligible employment (a prior period of
                                                             employment will not be considered) and will be determined
                                                             according to the Company’s human resources records. Any
                                                             period of employment shorter than twelve full months shall
                                                             be rounded up or down to the nearest whole year. For



                                                                       3
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 7 of 19




                                                example, eligible employment with an Employer for three
                                                years and eleven months will be counted as four Years of
                                                Service, and eligible employment with an Employer for three
                                                years and five months will be counted as three Years of
                                                Service. Except as otherwise provided by Company (or, with
                                                the Company’s consent, an Employer), Service as an
                                                ineligible employee is not counted.

    Section 3. Eligibility and Participation.

            (a) Except as otherwise provided by the Company (or, with the Company’s consent, an
                Employer), the following employees are eligible to participate in the Plan:

                 (i)    Employees of an Employer who are (A) classified as non-temporary, full-time,
                        exempt employees in a position of Vice President or below and (B) whose pay
                        grade or position is listed in Appendix A; and

                 (ii)   Employees of an Employer who are (A) classified as non-temporary, full-time,
                        non-exempt employees and (B) assigned to work in the Customer Support Center
                        Business Unit.

            (b) Notwithstanding the foregoing, the following employees are not eligible to participate in
                the Plan:

                 (i)    Non-exempt CSC Employees assigned to work in a Contact Center, a Central
                        Production Office, or any location outside of Mooresville or North Wilkesboro,
                        North Carolina;

                 (ii)   Employees assigned to work regularly in any location outside the United States of
                        America;

                (iii)   Employees who are covered by a collective bargaining agreement;

                (iv)    Employees classified as part-time;

                 (v)    Employees classified as temporary and/or seasonal;

                (vi)    “Leased” employees and individuals classified by an Employer as non-
                        employees, even if they could qualify as, or are subsequently determined to be,
                        common law employees, and;

               (vii)    Such other or different employee groups or categories as may be established by
                        the Company (or, with the Company’s consent, an Employer) in its sole
                        discretion.

    Section 4. Eligibility for Severance Pay.

            (a) Except as otherwise provided by the Company (or, with the Company’s consent, an
                Employer), any Eligible Employee who has a Separation from Service on or after January
                16, 2017 will be eligible for Severance Pay if such separation is an involuntary


                                                         4
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 8 of 19




               Separation from Service by unilateral action of an Employer due to a position
               elimination, reduction in force, corporate reorganization or otherwise.

           (b) Except as otherwise provided by the Company (or, with the Company’s consent, an
               Employer), an Eligible Employee who experiences any of the following is not eligible for
               Severance Pay:

                 (i)   An involuntary Separation from Service for cause (as determined by the
                       Company in its sole discretion) and/or for violating an Employer policy;

                (ii)   A voluntary Separation from Service; and

               (iii)   A Separation from Service due to death, Disability, retirement, or failure or
                       inability to return to active status from a leave of absence.

           (c) Notwithstanding paragraph (a) above, an Eligible Employee who experiences a
               Separation from Service will (except as otherwise provided by the Company) not be
               eligible for Severance Pay if any of the following applies at the time of the Separation
               from Service:

                 (i)   The employee is offered employment with an Employer or any Affiliated
                       Company, a buyer, or any other Successor Company, whether or not the
                       employee accepts the offer and whether or not the employment being offered is
                       comparable;

                (ii)   The employee accepts an engagement with an Employer or an Affiliated
                       Company (A) as an independent contractor or leased employee or (B) to provide
                       services to an Employer or an Affiliated Company pursuant to a contract for
                       services on a substantially full time, non-temporary basis; or

               (iii)   The employee is entitled to severance under another severance program of, or an
                       arrangement or agreement with, the Company or an Affiliated Company, other
                       than the Plan.

    Section 5. Calculation of Severance Pay Benefits.

            Except as otherwise provided by the Company (or, with the Company’s consent, an
    Employer), a Participant’s Severance Pay will be equal to the greater of the Participant’s Term of
    Service Benefit and Minimum Scheduled Benefit, as described below:

           (a) Term of Service Benefit. The Term of Service Benefit entitles a Participant to two weeks’
               Base Pay for every completed Year of Service since the Participant’s most recent date of
               hire or rehire, up to a maximum of fifty-two (52) weeks’ Base Pay.

           (b) Minimum Severance Pay Benefits. A Participant’s Minimum Scheduled Benefit is
               determined under the schedule set forth in Appendix A hereto. The Company may, in its
               sole discretion, vary from or change this schedule at any time.




                                                      5
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 9 of 19




    Section 6. Transition Assistance.

             A Participant eligible to receive Severance Pay under this Plan who was employed in the
    Customer Support Center Business Unit (other than a Participant employed in a Contact Center, a
    Central Production Office, or any location outside of Mooresville or North Wilkesboro, North
    Carolina) will also be eligible to receive outplacement assistance through a provider of the
    Company’s choosing under terms which are at the discretion of the Company. Details regarding the
    outplacement assistance available to a Participant will be provided once the Participant becomes
    eligible for Severance Pay.

    Section 7. Employee Insurance and Welfare Benefits, Pension Service.

            All employee insurance and welfare benefits and pension service (including eligibility to
    contribute salary deferrals to or to receive employee matching contributions under the Lowe’s 401(k)
    Plan and Benefit Restoration Plan) will end on the date of the Participant’s Separation from Service
    except as otherwise provided in those benefit plans. A Participant may be eligible for continuation of
    health care coverage at his or her own expense to the extent required under COBRA and other
    applicable law.

    Section 8. Other Severance Benefits.

            Notwithstanding any other provision of this Plan to the contrary, the Company (or, with the
    Company’s consent, an Employer) may, in its sole discretion, grant a Participant severance pay or
    other benefits in addition to or in lieu of the benefits otherwise provided under the Plan. The Plan
    Administrator (or its delegate) will communicate to the Participant in writing any such benefits. A
    Participant is not eligible for any additional or other severance benefit not communicated in writing
    to the Participant by the Plan Administrator (or its delegate).

    Section 9. Repayment of Severance Pay Upon Reemployment

            Except as otherwise provided by the Company (or, with the Company’s consent, the
    Employer), if a Participant is subsequently reemployed by the Employer or another Affiliated
    Company, and at the time of such reemployment the number of weeks that have elapsed between
    Participant’s Separation from Service date and reemployment date is less than the number of weeks
    of Severance Pay to which the Participant was entitled pursuant to Section 5, then the following will
    occur:

           (a) If the Participant has yet received the Severance Pay, the Severance Pay will not be paid
               (and the Participant will have no further rights under the Plan); or

           (b) If the Participant has already received the Severance Pay, the Participant will be required
               to repay the portion of the Severance Pay in excess of the number of weeks that have
               elapsed between the Participant’s Separation from Service Date and reemployment date.

    Section 10. Limitations on Severance Benefits.

            As a condition to receiving Severance Pay under this Plan, a Participant must sign and return
    to the Plan Administrator a full general release of all claims (the “Release”) within the timeframe
    established by the Plan Administrator, and not revoke the Release during any revocation period
    required by applicable law (or otherwise permitted by the Plan Administrator). The release will


                                                       6
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 10 of
                                      19



   contain such terms, conditions and restrictions as may be determined by the Company (or with the
   Company’s consent, the Employer). Participants who do not wish to sign, or otherwise fail to sign
   and return timely to the Plan Administrator (before the end of the specified period), or who timely
   revoke the Release will not be entitled to Severance Pay or any other benefit under this Plan.

           Benefits under this Plan may be reduced by the amount of any other severance benefits
   required to be paid by the Employer under, or any payment(s) made by an Employer in lieu of notice
   as may be required by, federal, state or local law.

   Section 11. How Benefits are Paid.

           Severance Pay will be paid in a single lump sum (less any required tax or other withholdings)
   to the Participant on the fourteenth business day following the date of the full execution and return to
   the Company of the Release in accordance with the requirements set forth in Section 10 (or as soon
   as administratively feasible thereafter). If the Participant subsequently revokes his or her acceptance
   of the Release (by, for instance, commencing a civil action against any released party on any of the
   release claims), the Participant agrees to forfeit any unpaid benefits under this Plan and to repay all
   benefits to the Employer, including, but not limited to, holding the value of benefits paid to the
   Participant in constructive trust for the benefit of the Employer.

           Notwithstanding the foregoing, for any payment under the Plan that qualifies as
   “nonqualified deferred compensation” within the meaning of Internal Revenue Code
   Section 409A(d)(1), the following rules will apply:

           (a) Payment will be made within ninety (90) days after the Participant’s Separation from
               Service, provided, that if this period begins in one calendar year and ends in the
               subsequent calendar year, payment will not be made until the subsequent year.

           (b) For any Participant who is a “specified employee” within the meaning of Internal
               Revenue Code Section 409A(a)(2)(B)(i) and the regulations thereunder, no such
               payments will be made prior to the date which is six (6) months after such Participant’s
               Separation from Service.

   Section 12. Acts that May Cause Benefits Under the Plan to End.

           As a condition to a Participant’s receipt and retention of any of the benefits under this Plan,
   the Participant must return all Employer property that is in the Participant’s possession, custody or
   control. This “property” includes all materials, documents, plans, records, data, or papers or any
   copies of such documents which in any way relate to the Employer’s affairs. This property further
   includes all tools, telephones, computers, vehicles, credit cards, manuals and any money due to the
   Employer.

           As a condition to the receipt and retention of any of the benefits under this Plan, the
   Participant agrees not to disclose, reveal or release to any third party any technical information, trade
   secrets or other proprietary information of the Employer. The Participant further agrees not to solicit
   business from any of the Employer’s customers in competition with the Employer. If the Plan
   Administrator determines the Participant is engaging in or has engaged in activities that violate these
   provisions, it may, in its discretion, terminate the severance benefits the Participant is eligible to
   receive under the Plan and may initiate proceedings to recover any payment the Participant received.



                                                       7
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 11 of
                                      19



   Section 13. Plan Administration.

            The Plan Administrator shall have complete and exclusive discretion and authority to
   administer all aspects of this the Plan. The Plan Administrator’s authority shall include full
   discretionary authority to construe and interpret the provisions of the Plan and to determine all
   questions arising in connection with the administration of the Plan, including, but not limited to,
   questions regarding eligibility for or the level of benefits payable under the Plan. The Plan
   Administrator may delegate to any other persons or organizations any of the Plan Administrator’s
   rights, powers, duties and responsibilities with respect to the operation and administration of the Plan
   that are permitted to be so delegated under ERISA.

   Section 14. Claims Procedure.

           (a) Submitting a Claim. If a Participant has any complaint or claim concerning any aspect of
               the operation or administration of the Plan, he or she must submit the claim to the Plan
               Administrator or another person designated by the Plan Administrator. Claims must be
               submitted in writing (or by such other means as may be permitted by the Plan
               Administrator) and should include a statement of the relief requested and the reasons the
               relief should be granted. Claims must be submitted within one (1) year of a claimant’s
               Separation from Service. Claimants should include any documentary or other evidence
               which they believe support the claim.

           (b) Notification of Denial. If a claim is denied in whole or in part, the Plan Administrator (or
               other decision-maker) will send written notice of the decision within ninety (90) days of
               the date the claim was received. This 90-day period may be extended for an additional
               ninety (90) days (or other period permitted by ERISA) by written notice from the Plan
               Administrator (or other decision-maker). If such an extension is necessary, the claimant
               will be notified prior to the expiration of the initial determination period of the extension,
               the reasons for the extension and a date by which the Plan Administrator (or other
               decision-maker) expects to make a decision. Except as otherwise required by ERISA or
               other applicable law, if the claim is denied in whole or in part, the Plan Administrator (or
               other decision-maker) shall provide a written notice to the claimant setting for the
               following:

                    (i)    The specific reason or reasons for denial;

                    (ii)   Reference to specific Plan provisions on which the denial is based;

                   (iii)   A description of any additional material or information necessary for the
                           claimant to perfect the claim and an explanation of why such material or
                           information is necessary;

                   (iv)    An explanation of the Plan’s review procedures and time limits applicable to
                           such procedures, including a statement of the claimant’s right to bring a civil
                           action under ERISA following an adverse benefit determination on review;
                           and

                    (v)    Any other or different information required by ERISA or other applicable law
                           or regulations.



                                                       8
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 12 of
                                      19



             If there is no response to the claim within the 90-day period(s), the claim will be deemed
             denied and the claimant may request a review of the denial.

         (c) Claims Review Process. If a claim is denied in whole or in part or if the claimant
             receives no response to the claim, the claimant may appeal the denial to the Plan
             Administrator (or other person designated by the Plan Administrator) in writing within
             sixty (60) days of receipt of written notice of denial or sixty (60) days of the expiration of
             the 90-day response period without a response. In pursuing the appeal, the claimant
             should submit all evidence and arguments in favor of the claim in writing. To the extent
             required by law, the claimant (or his or her authorized representative) shall be permitted
             to (i) submit written comments, documents, records, and other information relating to the
             claim and (ii) receive, upon request and free of charge, copies of, and reasonable access
             to, all documents, records, and other Plan information relevant to the claim. The review
             will take into account all comments, documents, records and other information submitted
             by the claimant relating to the claim, without regard to whether such information was
             submitted or considered in the initial denial. If the Plan Administrator (or other decision-
             maker) deems it appropriate, a hearing on the claim may be held.

         (d) Decision on Review. Except as otherwise required by ERISA, the Plan Administrator (or
             other decision-maker) will make a decision on review within sixty (60) days of receipt of
             the request for review, unless special circumstances require an extension of time. If such
             an extension is required, a decision will be rendered as soon as possible, but not later than
             120 days after receipt of the request for review, and the Plan Administrator (or other
             decision-maker) will furnish written notice of the extension to the claimant before the end
             of the original 60-day period stating the reasons for the extension and a date by when the
             Plan Administrator (or other decision-maker) expects to make a decision. The decision
             on review will be made in writing and will include:

                  (i)    The specific reason or reasons for the decision;

                  (ii)   Specific references to Plan provisions on which the decision is based;

                 (iii)   A statement that the claimant is entitled to receive, upon request and free of
                         charge, copies of, and reasonable access to, all documents, records and other
                         information relevant to the claim;

                 (iv)    A statement describing any voluntary appeal procedures offered by the Plan
                         and the claimant’s right to receive information about such procedures;

                  (v)    A statement of the claimant’s right to bring an action under Section 502(a) of
                         ERISA; and

                 (vi)    Any other or different information required by ERISA or other law or
                         regulations.

         (e) Finality of Interpretations, Determinations and Decisions. All interpretations,
             determinations and decisions of the Plan Administrator or other decision-maker with
             respect to any Plan claim shall be final and conclusive and binding on all interested
             parties. No legal action to recover benefits under this Plan may be commenced without



                                                     9
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 13 of
                                      19



              prior exhaustion of this administrative claim and review procedure, and no legal action to
              recover benefits under this Plan may be commenced later than two years from the date of
              the decision on review (or if the claim is deemed denied for any reason, two years from
              the date that the deemed denial occurred).

   Section 15. General Provisions.

          (a) No Assignment. A Participant cannot assign, pledge, or otherwise alienate any rights or
              benefits payable under the Plan prior to receipt of those benefits. The Plan will not be
              liable for or subject to the debts, garnishments or other obligations of any Participant
              eligible for benefits under this Plan.

          (b) No Contract of Employment. Nothing in the Plan shall give any employee the right to
              continued employment, nor shall the Plan prevent any Employer from terminating the
              employment of any employee at any time for any reason.

          (c) Plan Unfunded. The Plan is intended to be unfunded and all Severance Pay shall be paid
              from the general assets of the responsible Employer. Any person who is entitled to
              Severance Pay shall not have any claim against specific assets of the Company or other
              Employer and shall be only a general creditor of the responsible Employer.

          (d) Forfeitability. Any right to Severance Pay or other benefits under this Plan are forfeitable
              at all times. The Plan may be amended at any time as provided in subsection (e) to
              change or eliminate such benefits.

          (e) Plan Amendment or Termination. The Company reserves the right to amend or terminate
              the Plan at any time, in whole or in part, in any manner and for any reason. Termination
              or amendment may be prospective or retroactive, as deemed appropriate by the Company.
              Any change or termination may apply to all or designated classes of employees, including
              former employees. Upon termination of the Plan, the Employers shall have no further
              liability hereunder, and (except as otherwise provided by the Company) all Plan benefits
              (including any amounts payable to employees who separated from service before the date
              of Plan termination) shall cease.

          (f) Governing Law. The provisions of this Plan shall be construed and interpreted in
              accordance with the laws of the State of North Carolina, except to the extent such laws
              are superseded by ERISA. To the extent applicable, the Plan is intended to comply with
              the distribution and other applicable requirements of Section 409A of the Internal
              Revenue Code (“Section 409A”) and shall be interpreted and applied consistently with
              the requirements of Section 409A, as applicable.

          (g) Taxation of Benefits. The Employers make no representations concerning tax treatment
              of Severance Pay under federal, state or local laws. The applicable Employer will
              withhold any income or other taxes it determines is required by law to withhold,
              including FICA taxes. Participants are solely responsible and liable for the satisfaction of
              any taxes that may arise with respect to Severance Pay or other Plan benefits (including
              any taxes under Section 409A), except as otherwise specifically provided in the Release
              or required by law. Neither the Employer nor any of its employees, officers, directors or
              service providers shall have any obligation whatsoever to pay such taxes, to prevent


                                                     10
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 14 of
                                      19



                  Participants from incurring them, or to mitigate or protect Participants from any such tax
                  liabilities.

             (h) Compliance with Code Section 409A. Although the Company intends and expects that
                 the Plan will be exempt from Section 409A, neither the Employers nor their employees,
                 directors or any agents shall have any obligation to hold a Participant harmless from any
                 or all such taxes. The Company shall have complete discretion to interpret and construe
                 this Plan and associated documents in any manner that establishes an exemption from, or
                 otherwise conforms them to, the requirements of Section 409A. Notwithstanding
                 anything in the Plan to the contrary, if any amount that becomes due under the Plan on
                 account of an employee’s termination of employment constitutes “nonqualified deferred
                 compensation” within the meaning of Section 409A, payment of such amount shall not
                 commence until the employee incurs a “separation from service” within the meaning of
                 Treas. Reg. §1.409A-1(h) and such amount shall otherwise be paid in accordance with
                 the requirements of Section 409A.

   Section 16. ERISA Information About the Plan.

    Name of Plan..................................       The full name of the Plan is the Lowe’s Companies
                                                         Severance Pay Plan. The Plan is a component of the Lowe’s
                                                         Welfare Plan.

    Plan Identification No ....................          511

    Plan Sponsor ..................................      Lowe’s Companies, Inc.
                                                         1000 Lowe’s Boulevard
                                                         Mooresville, NC 28117

    Employer Identification
    Number (EIN) for Plan
    Sponsor ..........................................   XX-XXXXXXX

    Type of Plan ...................................     The Plan is an employee welfare benefit plan as defined in
                                                         ERISA Section 3(1) and a severance pay plan as defined in
                                                         29 C.F.R. § 2510.3-2(b).

    Type of Administration ..................            Self-administration by plan sponsor.

    Funding ..........................................   The Plan is funded solely by the plan sponsor and its
                                                         Affiliated Companies. Benefits under the Plan are paid as
                                                         needed for the general assets of the plan sponsor and its
                                                         Affiliated Companies.

    Claims Administration ...................            Lowe’s Companies, Inc.
                                                         Attn: Vice President, Total Rewards
                                                         1000 Lowe’s Boulevard
                                                         Mooresville, NC 28117
                                                         Telephone (704) 758-7000




                                                                 11
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 15 of
                                      19



    Plan Administrator .........................          Lowe’s Companies, Inc.
                                                          Attn: Vice President, Total Rewards
                                                          1000 Lowe’s Boulevard
                                                          Mooresville, NC 28117
                                                          Telephone (704) 758-7000

    Agent for Service of
    Process ...........................................   General Counsel
                                                          Lowe’s Companies, Inc.
                                                          1000 Lowe’s Boulevard
                                                          Mooresville, NC 28117

    Plan Year........................................     The Plan Year is the calendar year.


                                                      Statement of ERISA Rights

                        The following statement is required by federal law and regulation.

          All participants in the Lowe’s Companies Severance Pay Plan are entitled to certain rights
   and protections under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
   provides that all plan participants shall be entitled to:

   Receive Information about the Plan and Benefits

             Specifically, ERISA entitles all plan participants to:

   Examine, without charge, at the plan administrator’s office and at other specified locations, such as
   work sites, all documents governing the plan, including insurance contracts and a copy of the latest
   annual report (Form 5500 Series) filed by the plan with the U.S. Department of Labor and available
   at the Public Disclosure Room of the Employee Benefits Security Administration.

   Obtain, upon written request to the plan administrator, copies of documents governing the operation
   of the plan, including insurance contracts and copies of the latest annual report (Form 5500 Series)
   and updated summary plan description. The administrator may make a reasonable charge for the
   copies.

   Receive a summary of the plan’s annual financial report. The plan administrator is required by law
   to furnish each participant with a copy of this summary annual report.

   Prudent Actions by Plan Fiduciaries

           In addition to creating rights for plan participants, ERISA imposes duties upon the people
   who are responsible for the operation of the employee benefit plans. The people who operate the
   plan, called fiduciaries of the plans, have a duty to do so prudently and in the interest of plan
   participants and beneficiaries. No one, including your employer, or any other person, may fire you
   or otherwise discriminate against you in any way to prevent you from obtaining a welfare benefit or
   exercising your rights under ERISA.




                                                                   12
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 16 of
                                      19



   Enforce Your Rights

          If your claim for a welfare benefit is denied or ignored, in whole or in part, you have a right
   to know why this was done and have the right to obtain copies of documents relating to the decision,
   without charge, and to appeal any denial, all within certain time schedules.

           Under ERISA, there are steps you can take to enforce the above rights. For instance, if you
   request a copy of plan documents or the latest annual report from the plan and do not receive them
   within 30 days, you may file suit in a federal court. In such a case, the court may require the plan
   administrator to provide the materials and pay you up to $110 a day until you receive the materials,
   unless the materials were not sent because of reasons beyond the control of the administrator. If you
   have a claim for benefits that is denied or ignored, in whole or in part, you may file suit in a state or
   federal court. In addition, if you disagree with the plan’s decision or lack thereof concerning the
   qualified status of a domestic relations order or a medical child support order, you may file suit in
   federal court. If it should happen that plan fiduciaries misuse the plans money, or if you are
   discriminated against for asserting your rights, you may seek assistance from the U.S. Department of
   Labor, or you may file suit in a federal court. The court will decide who should pay court costs and
   legal fees. If you are successful the court may order the person you have sued to pay these costs and
   fees. If you lose, the court may order you to pay these costs and fees, for example, if it finds your
   claim is frivolous.

   Assistance with Your Questions

           If you have any questions about your plan, you should contact the plan administrator. If you
   have any questions about this statement or about your rights under ERISA, or if you need assistance
   in obtaining documents from the plan administrator, you should contact the nearest office of the
   Employee Benefits Security Administration, U.S. Department of Labor, listed in your telephone
   directory or the Division of Technical Assistance and Inquiries, Employee Benefits Security
   Administration, U.S. Department of Labor, 200 Constitution Avenue N.W., Washington, D.C.
   20210.

           You may also obtain certain publications about your rights and responsibilities under ERISA
   by calling the publications hotline of the Employee Benefits Security Administration.

           Executed effective January 16, 2017, this 16th day of January, 2017.


                                                   LOWE’S COMPANIES, INC.



                                                   Name: Matt Eurey
                                                   Title: VP, Total Rewards




                                                      13
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 17 of
                                      19



                                                    APPENDIX A

      PAY GRADES/POSITIONS FOR CALCULATION OF MINIMUM SCHEDULED BENEFIT

        Minimum
    Scheduled Benefit          Position levels                   Applicable Pay Grades/Positions
    26 weeks’ Base           Vice President and       Corporate Grades           E12, E13, E14
    Pay                      equivalent positions
                             Director and             Corporate Grades                E09, E10, E11
    12 weeks’ Base           equivalent positions
    Pay                                               Innovation Lab Grades           H11
                                                      Aviation Grades                 T11, T12, T13, T14
                             Manager/Store            DC Grades                       D07, D08
                             Manager and              Corporate Grades                E07, E08
                             equivalent positions
                                                      Innovation Lab Grades           H09, H10
    8 weeks’ Base Pay                                 IT Grades                       M07, M08, M09, M10
                                                      Aviation Grades                 T09, T10

                                                     The following store positions::
                                                      Store Manager
                             All other exempt        DC Grades                       D03, D04, D05, D06
                             and non-exempt          Corp Grades                     E04, E05, E06
                             Eligible Employees      Innovation Lab                  H08
                                                     CPO/Contact Center Grades I12, I13, I14, Q12, Q13, Q14,
                                                                                     W12, W13, W14
                                                     IT Grades                       M03, M04, M05, M06
                                                     Aviation Grades                 T05
    6 weeks’ Base Pay
                                                     The following store positions:
                                                      Sales Manager
                                                      Assistant Store Manager
                                                      Market ORC Manager
                                                      SR. Manager LP & Safety
                                                      HR Manager
                                                      Product Service Supervisor




                                                         1
   23797.000967 EMF_US 63251501v8
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 18 of
                                      19
Case 1:19-cv-03209-CMA-NYW Document 20-1 Filed 01/22/20 USDC Colorado Page 19 of
                                      19
